                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


MARLON WATFORD,                                 )
                                                )
                      Plaintiff,                )
                                                )
vs.                                             )   Case No. 18-cv-14-SMY-GCS
                                                )
SUSAN KIRK,                                     )
                                                )
                      Defendant.                )


                           MEMORANDUM AND ORDER
YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Gilbert C. Sison (Doc. 69), recommending the undersigned grant

Defendant's Motion for Summary Judgment on the issue of exhaustion (Doc. 42). Plaintiff filed

a timely objection (Doc. 72).       For the following reasons, Judge Sison's Report and

Recommendation is ADOPTED.

                                         Background

        Plaintiff Marlon Watford brings this pro se civil rights action pursuant to 42 U.S.C. §

1983, asserting that Defendant Susan Kirk was deliberately indifferent to his serious medical

needs in violation of the Eighth Amendment.     Specifically, Watford claims that on March 18,

2015, he began having severe stomach pains. He went to the Health Care Unit and consulted an

unidentified nurse. The nurse attributed Watford's symptoms to IBS because his stool test for H.

Pylori was negative and sent him back to his cell without seeing the physician. Watford filed a

grievance on April 5, 2015 related to, among other things, his encounter with the nurse and the

                                          Page 1 of 4
failure of Dr. Fuentes to provide him with an endoscopy, ulcerative colitis test and an IBS breath

test. More than one year later, on June 16, 2016, Watford consulted Nurse Kirk about his

recurring symptoms of stomach pain and burning, and stomach and bowel spasms. Watford

requested a referral to Dr. Trost, but this was not done. Kirk moves for summary judgment on

the basis that Watford failed to exhaust his administrative remedies prior to filing this lawsuit.

       Judge Sison determined that an evidentiary hearing pursuant to Pavey v. Conley, 544 F.3d

739 (7th Cir. 2008) was unnecessary and ruled based on the evidence set forth in the parties'

briefing. He examined Plaintiff's grievance record and determined there was no record of a

grievance filed related to the care Kirk provided Plaintiff in June 2016. Accordingly, Judge

Sison concluded that Plaintiff failed to exhaust his administrative remedies as to Kirk.

                                                Discussion

       Because a timely objection was filed, the undersigned must undertake a de novo review

of the Report. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR 73.1(b); see also

Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). De novo review requires the Court to

“give fresh consideration to those issues to which specific objections have been made” and to

make a decision “based on an independent review of the evidence and arguments without giving

any presumptive weight to the magistrate judge’s conclusion.” Mendez v. Republic Bank, 725

F.3d 651, 661 (7th Cir. 2013). The Court “may accept, reject or modify the magistrate judge’s

recommended decision.” Id.

       The Prison Litigation Reform Act requires prisoners to exhaust all available

administrative remedies before filing suit. 42 U.S.C. § 1997e(a). Proper exhaustion requires that

an inmate file complaints and appeals in the place, at the time, and in the manner the prison’s

administrative rules require. Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). The

                                             Page 2 of 4
Illinois Administrative Code (the “Code”) governs the grievance and appeals process available to

prisoners. A prisoner may file a grievance in the normal course which includes: (1) submitting a

grievance to a grievance officer; (2) the grievance officer's findings and recommendations are

reviewed by the CAO; (3) the CAO renders a decision; (4) the CAO's decision may then be

appealed to the ARB. 20 ILCS §§ 504.830, 504.850(a).

       For his objection, Watford does not deny that he did not file a grievance related to the

medical care Kirk provided to him in June 2016. Rather, citing Turley v. Rednour, 729 F.3d 645,

650 (7th Cir. 2013), he argues his April 5, 2015 grievance was sufficient to satisfy the exhaustion

requirement under a continuing violation theory. In Turley, the Seventh Circuit held that

"prisoners need not file multiple, successive grievances raising the same issue (such as prison

conditions or policies) if their objectionable condition is continuing.” Turley, 729 F.3d at 650. It

found that the plaintiff in that case did not have to file a grievance after every lockdown because

he was “challenging the lockdown policy as a continuing violation of his rights.” Id. 650.

However, it noted that "[s]eparate complaints about particular incidents are required if the

underlying facts or the complaints are different." Id.

       Watford argues that because his "condition" was the same (i.e. complaints about severe

stomach pain and IBS symptoms) he was not required to file an additional grievance as to Kirk.

Kirk, however, is not responsible for prison policy. Rather, her independent judgment and

treatment of Watford are at issue. The April 5, 2015 grievance outlines Watford's specific

interactions with individuals he encountered in the medical unit on March 18, 2015 and the

treatment he believes he should have received. Unlike the plaintiff in Turley, Watford was not

complaining about the treatment from the Healthcare Unit as a whole, but rather the treatment he

received from the unidentified nurse on March 18, 2015 and the failure of the physician to honor

                                            Page 3 of 4
his requests for certain medical procedures. As such, the April 5, 2015 grievance is insufficient

to exhaust Watford's administrative remedies with respect to his claims against Kirk based on her

actions over a year later.

        After thoroughly reviewing the record before it, the Court finds Judge Sison's factual

findings and analysis to be thorough and accurate and ADOPTS his Report and

Recommendation (Doc. 69) in its entirety. Accordingly, Defendant's Motion for Summary

Judgment (Doc. 42) is GRANTED and Plaintiff's claims are DISMISSED without prejudice

for failure to exhaust administrative remedies. The Clerk of Court is DIRECTED to close this

case.

        IT IS SO ORDERED.

        DATED: September 27, 2019


                                                    STACI M. YANDLE
                                                    United States District Judge




                                           Page 4 of 4
